Citation Nr: 0304499	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  98-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for heart 
disease with hypertension. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from June 1957 to 
July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The veteran presented testimony at a May 1998 RO hearing and 
at a videoconference hearing held before the undersigned, 
seated in Washington, DC, in March 1999.  

The veteran's claim for an increased rating was received in 
May 1997.  A December 1997 rating decision assigned the 
veteran a temporary total evaluation for his service-
connected disability effective from April 23, 1997, to May 
31, 1998.  The veteran disagreed with the effective date 
assigned; he was issued a Statement of the Case (SOC) with 
respect to this issue in September 1998.  In September 1998 
the RO also concluded that a 60 percent evaluation for the 
veteran's disability was warranted for the period from June 
3, 1996, to April 22, 1997.  At his March 1999 hearing before 
the undersigned, the veteran clarified that he desired 
appellate review only with respect to the issue of 
entitlement to a rating in excess of 30 percent for heart 
disease with hypertension from June 1, 1998 (pages 7 and 8 of 
the transcript of that hearing).  The case was remanded in 
May 1999 and the case was returned to the Board in January 
2003.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran does not have congestive heart failure or 
angina on moderate exertion; he last underwent cardiac bypass 
surgery in April 1997; the veteran's heart disease with 
hypertension does not preclude more sedentary employment.  

3.  The veteran's METs are 8 or above; he has mild left 
ventricular dysfunction with ejection fractions of 40 to 45 
percent.  


CONCLUSION OF LAW

An evaluation of 60 percent, but no more, for heart disease 
with hypertension is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006, 7007, 
7017 (1997); 38 C.F.R. §§ 4.7, 4.10, 4.104, Diagnostic Codes 
7005, 7006, 7007, 7017(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case, 
supplements thereto, information letters, the March 1999 
Board videoconference and the Board remand, the veteran has 
been notified of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, the reasons for 
the RO's determinations, the evidence and information 
necessary to substantiate the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the specific information required from the 
veteran to enable the RO to obtain evidence on the veteran's 
behalf.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record reflects that following extensive efforts by the 
RO, all records pertinent to the veteran's claim have been 
obtained.  In addition the RO has afforded the veteran VA 
rating examinations.  The Board notes that neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence or information.  Therefore, the Board 
is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Clinical records from Dr. Attum in 1995 and 1996 reflect 
repeated cardiac evaluations of the veteran, as do records 
from Dr. Chandiramani from 1995 to 1998.  Repeated chest X-
rays in 1995 and 1996 revealed no cardiac enlargement.  
Cardiac stress tests in June and October 1996 revealed normal 
left ventricular size.  In May 1997 Dr. Chandiramani opined 
that to the best of his knowledge the veteran was completely 
disabled.  

Records from 1991 to 1998 from Dr. Schlossberg reveal that an 
echocardiogram in June 1996 showed that the left ventricle 
was normal in size but that there was a mild decrease in 
overall contractility and a calculated ejection fraction of 
about 40 %.  

The discharge summary of hospitalization in April 1997 at the 
Columbia Audubon Hospital notes the veteran's history of 
having had a prior coronary artery bypass graft (CABG) (which 
was in December 1995) with internal mammary artery and 
saphenous vein grafting.  Six months later, he had a 
myocardial infarction (MI) and a cardiac catheterization 
revealed localized one-vessel cardiac disease for which he 
had an angioplasty and stent without problems.  Six months 
after that, he had restenosis of the stent and an angioplasty 
was done without problems.  Nine months later, he had a 
recurrence of chest pain and a cardiac catheterization 
revealed restenosis of the angioplasty stent.  A current 
electrocardiogram revealed a possible old inferior wall 
myocardial infarction.  A current cardiac catheterization, 
including left ventriculogram, revealed good left ventricle 
wall motion.  

The veteran was hospitalized later in April 1997 at The 
Cleveland Clinic Foundation and had a one-vessel CABG.  An 
echocardiogram in April 1997 showed mildly diminished left 
ventricular systolic dysfunction and an ejection fraction of 
40 to 45 percent.  A chest X-ray revealed mild cardiac 
enlargement.  The discharge diagnoses included 
arteriosclerotic heart disease (ASHD) with mild left 
ventricular dysfunction.  

On VA cardiology examination in September 1997, it was noted 
that the veteran had had a four-vessel CABG and a right 
coronary artery replacement.  He now had daily chest pain 
which went into his left arm.  Rest and relaxation helped to 
alleviate his chest pain.  He took Nitroglycerin as needed, 
but not for chest pain.  He reported that any exertion, e.g., 
climbing steps, caused shortness of breath (SOB).  He 
continued to be employed as an education adviser, although 
his physician had recommended retirement.  He also stated 
that his blood pressure fluctuated but was worse in the past 
year.  Since his surgery, his blood pressure had been about 
150/85, which was considered to be high for him.  

On examination his blood pressure in a sitting position was 
154/88, 132/74 while recumbent, and 147/86 when standing.  
The examiner did not review the veteran's latest 
electrocardiogram (EKG), chest X-ray or stress test.  It was 
noted that the veteran was taking medication for hypertension 
and his heart.  The veteran reported that he did not have an 
enlarged heart.  The diagnoses were hypertension and 
atherosclerotic heart disease, status post 4-vessel CABG, and 
status post replacement of right coronary artery.  

At an RO hearing in May 1998 the veteran testified that he 
had chest pain, which originated from the center of his chest 
and sometimes radiated down his arms, and headaches on a 
daily basis (pages 1 and 2).  The pain was relieved with 
relaxation, avoidance of stress, and sometimes taking Motrin 
(page 2).  He took medication for hypertension but had not 
taken Nitroglycerin since his surgery (page 2).  His blood 
pressure, taken by his daughter who was a physician, the day 
before the hearing had been 142/84 (page 3).  It had been 
recommended that he undergo a cardiac catheterization (page 
3).  His current employment did not require any physical 
labor and he exercised daily (page 3).  He walked a mile or 
less daily and used an exercise machine but frequently had to 
stop due to angina (page 4).  His records of private 
treatment had already been forwarded to VA (page 5).  

On VA cardiology examination in March 1998, the veteran's VA 
chart was reviewed.  He had taken Nitroglycerin, 
sublingually, as needed for chest pain, but not since 1997.  
It was noted that his last exercise tolerance test and 
echocardiogram had been prior to his most recent heart 
surgery in 1997.  He had a history of constant chest pain 
which radiated down his left arm.  He had occasional 
dizziness which lasted 10 to 15 minutes and was relieved by 
sitting down.  The dizziness was usually associated with 
psychological pressure but could occur with exercise.  He 
became tired or fatigued easily during the day.  There was no 
history of syncope.  He reported having SOB upon going up 2 
or 3 flights of stairs but none when walking, unless he 
walked quickly.  He exercised 3 or 4 times weekly, either 
riding an exercise bike for 20 minutes at a rate of about 20 
miles per hour or walking on a treadmill for 30 minutes at a 
rate of 2.8 miles per hour.  He also lifted 10 to 15 lbs. of 
weight with his arms and did sit ups with a 30 lb. weight.  
This program was similar to his cardiac rehabilitation 
program and caused no change in his chest pain.  There was no 
history of valvular or rheumatic heart disease, myocardial 
infarction or congestive heart failure (CHF).  He reported 
being restricted in his lifestyle due to SOB and chest pain.  
He was still employed as an educational advisor.  

On examination the veteran's blood pressure in a sitting 
position was 168/86 and was 138/82 while recumbent.  There 
was a regular rhythm of his heart without murmur or gallops.  
There was no jugular venous distension or hepatojugular 
reflux.  The diagnoses were hypertension, status post 
coronary artery disease (CAD) with right coronary artery 
replacement, and musculoskeletal chest wall pain.  It was 
noted that he achieved 8 METS on exercise tolerance testing 
without evidence of ischemia on EKG.  

At a videoconference in March 1999 the veteran testified that 
following his CABG in 1995 he had SOB, headaches, and chest 
pain that radiated down his arms.  He then had a stent placed 
in his right coronary artery in May 1996 and had an 
angioplasty in September 1996, followed by replacement of the 
right coronary artery in September 1997 (pages 2 and 3).  He 
now had angina, fatigue, SOB, dizziness, and headaches (page 
4).  He had chest pain almost daily (page 4).  He frequently 
took Tylenol but sometimes took Nitroglycerin.  He sometimes 
had chest pain while at rest.  He had lost time from work due 
to his heart condition, about 6 to 8 hours a month (page 5).  
His heart condition had worsened since his March 1998 VA 
examination and he now took vitamins and medication for his 
cholesterol (page 9).  Lifting exhausted him and any activity 
requiring significant use of his arms was almost impossible 
(page 10).  

Records of Dr. Welch in 1999 include a September 1999 
statement indicating that due to mammary artery grafting, use 
of the veteran's pectoralis muscles caused ischemic pain.  He 
also had chronic sternal arthritis due to his CAGBs.  
Considering the multiple impairments due to his heart disease 
and past cardiac surgery, it was recommended that he retire.  

Records from the Norton Hospital in 2000 include a discharge 
summary of hospitalization in January 2000 with a discharge 
diagnosis of an episode of atypical chest pain of uncertain 
origin, noncardiac.  

On VA cardiology examination in March 2000, the veteran 
reported undergoing private hospitalization in January 2000 
for chest pain and reported that he had not had a heart 
attack but had been given medication for his stomach.  He 
also reported that after a stress test during that 
hospitalization he was told that his CABG looked 
satisfactory.  He now took medication for chest wall pain.  
He also took Nitroglycerin, sublingually, aspirin, and a 
beta-blocker.  He complained of almost continuous chest pain, 
which was tender in a localized spot.  This pain or sensation 
of tightness worsened on walking and, on occasion, it 
radiated down his left arm but taking medication helped 
alleviate the pain.  He was able to walk a mile in 
approximately 20 minutes.  He denied having cardiac 
palpitations but became light-headed if he sat up too fast.  
He denied having syncope.  He continued to be employed as an 
education advisor.  

On examination the veteran's blood pressure readings, which 
were repeated, were 122/67 while supine and 125/73 while 
sitting.  There were no bruits of his carotid pulses and no 
jugular venous distension.  Heart sounds were normal without 
murmurs or gallops.  There was a trace of edema in the left 
lower extremity.  

The examiner noted that the veteran's left ventricular 
ejection in 1996 had been 40 percent.  A review of August 
1997 office notes of a physician revealed that the veteran 
took Lopressor, Zocor, and aspirin but was not having angina.  
September 1999 notes of another physician revealed that the 
veteran had chronic chest pain from his pectoralis muscle, 
which was worse when using his computer, and chronic 
hypertension.  February 1999 records of yet another physician 
indicated that the veteran had mid-chest pain which radiated 
into his left arm but that he was able to work out on a 
treadmill for a distance equal to one or two miles and rarely 
had chest pain.  However, he reported that he had no relief 
of his pectoral muscle pain.  

The examiner also noted that on a treadmill test in March 
1998, the veteran exercised for 6 minutes and 51 seconds 
before stopping because of chest pain.  He had a total of 8 
METs.  A February 2000 stress test was done for 9 minutes and 
34 seconds before stopping due to fatigue.  There was no 
diagnostic EKG evidence of ischemia.  He was able to exercise 
to 10 METs.  The examiner further commented that the veteran 
had CAD, status post surgery on two occasions, with little or 
no angina at present.  He had a history of hypertension which 
was currently under control.  It was felt that the veteran 
would be able to perform work that did not involve excessive 
exercise or heavy lifting, based on his treadmill stress 
test.  With respect to chest pain related to pectoral muscle 
or difficulty with use of the left hand because of the radial 
artery use for bypass grafting, this could be determined by 
more objective neurological testing for left wrist function, 
and the pectoral chest pain would be more difficult to 
objectively evaluate and would be out of the area of 
expertise of a cardiologist.  

At a VA neurology examination in December 2000, the veteran 
complained of chest pain which radiated to both shoulders and 
then to his left arm and to the left leg.  The pain became 
worse when working at his computer.  He took medication for 
this pain.  He had had a complete work-up which revealed that 
this was not related to his heart problem.  After a physical 
examination the assessment was that the chest pain, which 
started after open-heart surgery, could be causalgia 
secondary to nerve damage or chronic arthritis of the 
sternum.  It was also noted that he had bilateral carpal 
tunnel syndrome (CTS) and left ulnar neuropathy.  

On VA orthopedic examination in December 2000, it was 
reported that it was not uncommon in patients who had had 
open-heart surgery to have sternal pain at the sternal 
incision site.  

On VA neurology examination in March 2001, it was noted that 
historically the veteran had started to complain of chest 
pain soon after a sternotomy for CABG and had also had 
removal of the left radial artery for that bypass.  After 
cardiovascular assessment and testing, it was determined 
that his heart condition was not contributory to his current 
symptoms.  It was noted that the veteran's bilateral CTS and 
left ulnar neuropathy might explain the pain in his upper 
extremities which radiated to his shoulders.  His complaint 
of chest pain, particularly in light of the time of onset 
thereof, was likely related to his past sternotomy but might 
be secondary to musculoskeletal or intercostal nerve 
involvement.  The degenerative changes in his cervical spine 
were likely to be unrelated to his chest pain.  

Records from 1997 to 2002 from Dr. Morrison reveal that in 
November 2001 the veteran had no angina.  He had atypical 
chest pains possibly related to cervical degenerative 
arthritis.  

A March 2002 rating action granted service connection for 
left ulnar neuropathy and for musculoskeletal pain as a 
residual of a sternotomy, and each was assigned a 10 percent 
disability evaluation.  

On VA cardiology examination in July 2002, the veteran's 
claims file was reviewed.  The veteran reported that he had 
not had cardiac catheterization since 1997.  He complained 
of chest pain which radiated into both arms and which did 
not worsen with physical effort.  He was able to walk about 
one to two miles every other day for 45 minutes.  His 
medications included Norvasc, Lopressor, Zocor, and aspirin.  
He complained of intermittent swelling of his legs and of 
headaches.  He occasionally saw flashing lights in his left 
eye.  He had been told that his last stress test was 
satisfactory.  

On examination the veteran's blood pressure while seated was 
128/86, 136/77 while standing, and 149/82 while supine.  
There were no bruits of the carotid arteries and no jugular 
venous distension.  There were no murmurs or gallops of his 
heart.  There was no edema in his extremities.  A June 2002 
EKG was within normal limits.  

The examiner noted that the records in April 2002 of the 
veteran's treating physician revealed that the veteran did 
not have actual anginal type pain, although he had pain in 
the shoulders and chest with or after physical activity and 
that he used Nitroglycerin infrequently.  A June 2002 stress 
test revealed the he exercised a total of 8 minutes and 24 
seconds without developing chest pain.  An EKG showed non-
diagnostic ST changes and his peak blood pressure had been 
210/84, due to which better blood pressure control was 
recommended.  He was able to exercise to 9 METs.  It was 
commented that the veteran's chest pain appeared to be 
atypical and the most recent stress testing was not 
suggestive of significant stress and ischemia.  On that 
basis, he would be able to perform sedentary work or work 
with light activities that did not subject him to increased 
emotional stress.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

The criteria in effect prior to January 12, 1998, provided 
that for hypertension with diastolic pressure predominantly 
100 or more, a 10 percent rating is warranted.  With 
diastolic pressure predominantly 110 or more and definite 
symptoms, a 20 percent rating is warranted.  With diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms, a 40 percent rating is warranted.  With diastolic 
pressure predominantly 130 or more and severe symptoms, a 60 
percent rating is warranted.  38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101 (1997).  Note 1 to DC 7101 provided that when 
continuous medication is necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent is 
warranted.  Note 2 provided that for the 40 percent and the 
60 percent ratings there should be careful attention to 
diagnosis and repeated blood pressure readings.    

Under the criteria in effect prior to January 12, 1998, a 100 
percent evaluation is to be assigned for one year following 
bypass surgery and, thereafter, it is to be rated as 
arteriosclerotic heart disease with a minimum rating of 30 
percent.  38 C.F.R. § 4.104, DC 7017 (2002).

Under the criteria in effect prior to January 12, 1998, a 100 
percent rating is warranted during and for 6 months following 
acute illness from coronary occlusion or thrombosis, with 
circulatory shock, etc., or after 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  A 60 percent rating is warranted following a 
typical history of acute coronary occlusion or thrombosis, as 
above, or with a history of substantiated repeated anginal 
attacks, provided that more than light manual labor is not 
feasible.  A minimum 30 percent rating is warranted for 
arteriosclerotic heart disease following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attacks, with ordinary manual labor being feasible.  
38 C.F.R. § 4.104, DC 7005 (1997)

Under the criteria in effect prior to January 12, 1998, a 
minimum 30 percent rating is warranted for hypertensive heart 
disease with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion.  A 60 percent rating is warranted where there is 
marked cardiac enlargement, confirmed by X-rays, or the apex 
beat is beyond the mid-clavicular line, sustained diastolic 
hypertension with diastolic of 120 or more, which may later 
have been reduced, dyspnea on exertion, and more than light 
manual labor is precluded.  A 100 percent rating is warranted 
when there are definite signs of congestive heart failure, 
and more than sedentary employment is precluded.  38 C.F.R. 
§ 4.104, DC 7007 (1997).

Under 38 C.F.R. § 4.104, DC 7101 (2002), hypertension with 
diastolic pressure of predominantly 110 or more or systolic 
pressure is predominantly 200 or more, warrants a 20 percent 
evaluation.  When diastolic pressure is predominantly 120 or 
more, a 40 percent rating is warranted.  When diastolic 
pressure is predominantly 130 or more, a 60 percent is 
warranted.  

Under the current criteria for arteriosclerotic heart disease 
(coronary artery disease)and for hypertensive heart disease, 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, a 
30 percent evaluation is warranted.  An evaluation of 60 
percent is warranted if there is more than one episode of 
acute congestive heart failure in the past year; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is warranted if 
there is documented coronary artery disease resulting in 
chronic congestive heart failure; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, DCs 
7005 and 7007 (2002).

Note 2 to 38 C.F.R. § 4.104 (2002) provides that "[o]ne MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used."  

Under 38 C.F.R. § 4.104, DC 7017 (2002), coronary bypass 
surgery warrants a 100 percent evaluation for thee months 
following cardiac bypass surgery.  Thereafter, it is to be 
rated using the criteria set forth above for arteriosclerotic 
heart disease and hypertensive heart disease.  

Under 38 C.F.R. § 4.104, DC 7006 (2002), myocardial 
infarction warrants a 100 percent rating during and for three 
months following myocardial infarction, documented by 
laboratory tests.  Thereafter, it is to be rated using the 
criteria set forth above for arteriosclerotic heart disease 
and hypertensive heart disease.  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

In a case such as this where the applicable criteria were 
revised during the pendency of the claim, the veteran is 
entitled to the application of the version of the criteria 
that is more favorable to him from the effective date of the 
new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).

In this case, the veteran has complaints of chest pain but 
the clinical evidence establishes that it is noncardiac in 
origin, i.e., it is not angina.  The record also demonstrates 
that the veteran does not have congestive heart failure, and 
his METs have been 8 or above.  

With respect to whether a higher rating is warranted on the 
basis of left ventricular dysfunction with decreased ejection 
fraction, the Board notes that a finding of left ventricular 
dysfunction is not required; rather, the objective criterion 
of decreased ejection fraction is the sole criterion.  See 
Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  The 
veteran in this case has in fact been found to have mild left 
ventricular dysfunction.  In addition, his ejection fractions 
are from 40 to 45 percent.  Therefore, the disability 
warrants a 60 percent rating, but not higher, under the 
current criteria of DCs 7005, 7006, 7007 and 7017.  

As noted above, the current criteria for evaluating 
hypertension do not authorize an evaluation in excess of 60 
percent.  

Accordingly, under the current criteria, the disability 
warrants a rating of 60 percent.  

With respect to the rating in effect prior to January 21, 
1998, a rating in excess of 60 percent is not authorized 
under DC 7101.  In addition, the record demonstrates that the 
veteran does not have congestive heart failure and he does 
not experience angina.  Moreover, stress tests have not 
revealed significant ischemia, and the veteran has reported 
that he is able to walk one to two miles.  The April 2002 VA 
examiner specifically opined that the veteran is able to 
perform work involving light activities.  Thus, there is no 
reasonable basis for concluding that more than sedentary 
employment is precluded as a result of the veteran's heart 
disease with hypertension.  Accordingly, the Board must 
conclude that the disability does not more nearly approximate 
the former criteria for a 100 percent evaluation than the 
former criteria for a 60 percent evaluation.  

In reaching this decision to deny a schedular rating in 
excess of 60 percent, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002); 
38 C.F.R. § 4.3 (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).



Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

While the veteran's retirement has been recommended, this was 
due to a combination of his service-connected disabilities 
and not solely due to his heart disease with hypertension.  
The record reflects that the veteran has not required 
frequent hospitalization for the disability at issue and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  There simply is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the schedular criteria.  Therefore, the Board has 
concluded that referral of the case for extra-schedular 
consideration is not warranted. 


ORDER

An evaluation of 60 percent for heart disease with 
hypertension is granted, subject to the criteria governing 
the award of monetary benefits.  




		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

